         Case: 1:20-cv-00512 Document #: 58 Filed: 05/08/20 Page 1 of 3 PageID #:664




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

    DAVID MUTNICK, for himself and others                  )
    similarly situated,                                    ) Case No. 20 C 512
                                                           )
            Plaintiff,                                     ) Judge Sharon Johnson Coleman
                                                           )
    v.                                                     ) Magistrate Judge Maria Valdez
                                                           )
    CLEARVIEW AI, INC., et al.                             )
                                                           )
            Defendants.                                    )

         PLAINTIFF’S NOTICE OF SUPPLEMENTAL FACTUAL INFORMATION IN
                  OPPOSITION TO DEFENDANTS’ MOTION TO STAY

           Plaintiff David Mutnick, through his attorneys, respectfully notifies the Court on May 7,

2020, it was disclosed in Buzzfeed News that more than 105 Illinois-based entities (including law

enforcement entities) have used Defendant Clearview AI, Inc.’s biometric database more than

12,500 times. 1 The reported number of Illinois users is far more extensive than previously known

and provides further basis for the Court to deny the pending motion to stay (Dkt. 47). Given these

extensive contacts with Illinois entities in a manner that directly relates to this litigation, it is clear

that, at minimum, the Court has jurisdiction over Clearview AI, Inc. (“Clearview”). As such, any

injunction this Court enters against Clearview will be fully enforceable. Plaintiff notes that the

Court also has jurisdiction over Hoan Ton-That and Richard Schwartz for the reasons set forth in

Plaintiff’s response to the motion to stay (Dkt. 57 at 11-12), which reasons will further be expanded




1
 Ryan Mac, et al., Clearview AI Has Promised to Cancel All Relationships with Private Companies, Buzzfeed
News (May 7, 2020) https://www.buzzfeednews.com/article/ryanmac/clearview-ai-no-facial-recognition-private-
companies (last accessed on May 8, 2020).

                                                      1
    Case: 1:20-cv-00512 Document #: 58 Filed: 05/08/20 Page 2 of 3 PageID #:665




upon in Plaintiff’s response to the pending motion to dismiss for lack of personal jurisdiction or,

alternatively, to transfer venue (Dkt. 45).

Dated: May 8, 2020

                                                     Respectfully submitted,

                                                     /s/ Scott R. Drury
                                                     SCOTT R. DRURY
Arthur Loevy (arthur@loevy.com)
Michael Kanovitz (mike@loevy.com)
Jon Loevy (jon@loevy.com)
Scott R. Drury (drury@loevy.com
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, Illinois 60607
312.243.5900




                                                2
    Case: 1:20-cv-00512 Document #: 58 Filed: 05/08/20 Page 3 of 3 PageID #:666




                               CERTIFICATE OF SERVICE

       I, Scott R. Drury, an attorney, hereby certify that, on May 8, 2020, I filed the foregoing

document using the Court’s CM/ECF system, which effected service on all counsel of record.

                                                    /s/ Scott R. Drury
                                                    One of David Mutnick’s Attorneys
